Name: 86/268/EEC: Commission Decision of 20 May 1986 amending Decision 75/576/EEC authorizing the Federal Republic of Germany to restrict the marketing of seed and propagating material of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  Europe;  marketing
 Date Published: 1986-06-26

 Avis juridique important|31986D026886/268/EEC: Commission Decision of 20 May 1986 amending Decision 75/576/EEC authorizing the Federal Republic of Germany to restrict the marketing of seed and propagating material of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 169 , 26/06/1986 P. 0048 - 0048*****COMMISSION DECISION of 20 May 1986 amending Decision 75/576/EEC authorizing the Federal Republic of Germany to restrict the marketing of seed and propagating material of certain varieties of agricultural plant species (Only the German text is authentic) (86/268/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 15 (2) and (3) thereof, Whereas, under Article 15 (1) of Directive 70/457/EEC, seed and propagating material of varieties of agricultural plant species which have been officially accepted in at least one of the Member States in accordance with the provisions of the said Directive are in principle subject to no marketing restrictions relating to variety within the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany was authorized by Commission Decision 75/576/EEC (3) to prohibit the marketing of seed or propagating material of certain varieties of agricultural plant species, including five potato varieties; Whereas that authorization was based, in respect of four of the potato varieties (Avanti, Prevalent, Primura, Procura), on the assessment that their cultivation in Germany could be harmful, from the point of view of plant health, to the cultivation of other varieties of potatoes there (Article 15 (3) (b) of Directive 70/457/EEC); Whereas a further technical examination of the risks involved in similar cases has shown that the cultivation of officially certified seed potatoes of those varieties could not be harmful to the cultivation of other varieties, even though the cultivation of their progeny could be; Whereas, therefore, the authorization can no longer be justified by the aforementioned provision of Directive 70/457/EEC; Whereas, however, the results of the trials carried out in Germany also showed that the varieties Avanti and Prevalent are highly susceptible to virus Y infections and therefore cannot be expected, as early and late varieties respectively, to produce results in Germany which, with respect to their qualities taken as a whole as regards their value for cultivation or use, would correspond to those obtained from a comparable variety which was accepted there (Article 15 (3) (c) first case, of the abovementioned Directive); Whereas the results of the same trials in respect of the variety Primura as a very early variety, and of the variety Procura with average susceptibility to virus Y infections, are not considered to be conclusive to that effect; Whereas, therefore, the authorization granted in respect of the varieties Avanti and Prevalent should be confirmed, but on different grounds, and the authorization granted in respect of the varieties Primura and Procura should be withdrawn; Whereas Decision 75/576/EEC should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (1) (V) of Decision 75/576/EEC the following varieties are deleted: 'Primura', 'Procura'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 20 May 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 253, 30. 9. 1975, p. 36.